 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 JAVIER BENITO-VICTORIA,                                  Case No. 2:17-cv-02606-APG-VCF

 4            Petitioner,                                     ORDER DENYING MOTION TO
                                                                      DISMISS
 5 v.
                                                                           [ECF No. 7]
 6 STATE OF NEVADA, et al.,

 7            Respondents.

 8

 9          The respondents move dismiss Ground 1 of the petition. ECF No. 7. In Ground 1,

10 petitioner Javier Benito-Victoria (“Petitioner”) claims the state trial court abused its discretion
     when it denied his motion for a new trial.
11
            The respondents first argue that Ground 1 is a matter of state law that is not addressable
12
     in federal habeas corpus. I disagree. In Ground 1, Petitioner writes:
13
            Mr. Benito-Victoria’s state and federal constitutional rights to due process, a fair
14          trial, the right to present evidence, and the right to a reliable verdict, and the
            opportunity to present a complete theory of defense to the jury, were
            unconstitutionally deprived by the denial of his motion for new trial and the
15          denial of the right to present this evidence to a jury. U.S. Const. Amend. V, VI,
            VIII, XIV; Nevada Const. art. I, Sec. 3, 6 and 8; art. IV, Sec. 21.
16

17 ECF No. 1, at 27-28. Petitioner alleges what he needs to in order to plead this claim. It may be
     that the Supreme Court of the United States has not clearly established federal law in this area,
18
     and thus I cannot grant relief. See 28 U.S.C. § 2254(d)(1). But that is a question going to the
19
     merits of the petition, which the respondents will need to address in their answer.
20
            Second, and alternatively, the respondents argue that Petitioner has not exhausted Ground
21 1 because he did not present the federal-law issues to the Supreme Court of Nevada on direct

22 appeal. Before a federal court may consider a petition for a writ of habeas corpus, the petitioner

23 must exhaust the remedies available in state court. 28 U.S.C. § 2254(b). To exhaust a ground for
     relief, the petitioner must fairly present that ground to the state’s highest court, describing the
 1
     operative facts and legal theory, and give that court the opportunity to address and resolve the
 2 ground. See Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam); Anderson v. Harless, 459

 3 U.S. 4, 6 (1982).

 4          “[A] petitioner for habeas corpus relief under 28 U.S.C. § 2254 exhausts available state

     remedies only if he characterized the claims he raised in state proceedings specifically as federal
 5
     claims. In short, the petitioner must have either referenced specific provisions of the federal
 6
     constitution or statutes or cited to federal case law.” Lyons v. Crawford, 232 F.3d 666, 670 (9th
 7
     Cir. 2000) (emphasis in original), amended, 247 F.3d 904 (9th Cir. 2001). Citation to state case
 8
     law that applies federal constitutional principles will also suffice. Peterson v. Lampert, 319 F.3d
 9 1153, 1158 (9th Cir. 2003) (en banc). “The mere similarity between a claim of state and federal

10 error is insufficient to establish exhaustion. Moreover, general appeals to broad constitutional

11 principles, such as due process, equal protection, and the right to a fair trial, are insufficient to
     establish exhaustion.” Hiivala v. Wood, 195 F.3d 1098, 1106 (9th Cir. 1999) (citations omitted).
12
            I again disagree with the respondents. The sole issue on direct appeal was whether the
13
     state trial court abused its discretion when it denied Petitioner’s motion for a new trial. Ex. 30, at
14
     16-22 (ECF No. 11-14, at 17-23). In that argument, Petitioner wrote:
15
            Appellant’s state and federal constitutional rights to due process, a fair trial, the
            right to present evidence, and the right to a reliable verdict, and the opportunity to
16          present a complete theory of defense to the jury, were unconstitutionally deprived
            by the denial of his motion for new trial and the denial of the right to present this
17          evidence to a jury. U.S. Const. Amend V, VI, VIII, XIV; Nevada Const. art I,
            Sec. 3, 6 and 8; art IV, Sec. 21
18
     Id., at 17 (ECF No. 11-14, at 18). That was sufficient to put the Supreme Court of Nevada on
19
     notice that Petitioner was raising a claim of federal constitutional law. Ground 1 is exhausted.
20
            IT THEREFORE IS ORDERED that respondents’ motion to dismiss (ECF No. 7) is
21
   DENIED.
22      IT FURTHER IS ORDERED that the respondents shall have 45 days from the date of

23 entry of this order to file and serve an answer, which shall comply with Rule 5 of the Rules



                                                       2
 1 Governing Section 2254 Cases in the United States District Courts. Petitioner shall 45 days from

 2 the date on which the answer is served to file a reply.

 3         Dated: October 18, 2018.

 4                                                       __________________________
                                                         ANDREW P. GORDON
 5                                                       UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
